Title: From James Madison to James Monroe, 30 January 1799
From: Madison, James
To: Monroe, James


Dear Sir
Jany. 30. 99.
We have now been near six weeks settled in our new domicil, where we do not abandon the hope of welcoming you and your amiable family, notwithstanding the damp thrown on it by your last letter. The Season of year, tho’ frequently an obstacle, frequently also presents favorable spells, of which we have had already a fine specimen, & seem to be promised more. Mrs. Monroe’s health might be aided rather than exposed by such an excursion on a well chosen day. And Mrs. Buckner’s company, would truly add to our pleasure, of which we beg you with our compliments to assure her. Perha⟨ps⟩ Mrs. Trist may also be able to prevail on herself, to join y⟨ou⟩. Be so good as to tender her our respects and our wishes on this subject which would not a little be gratified by the favor. The Philada. news is greatly in arrears to me. I expect the mail of today may pay them up. I forwarded to Mr. Dawson by Mr. J. the paper you wished to have that destination. Very sincer[e]ly I am Dr. Sir Your friend & servt.
Js. Madison Jr
